See e eee cee nee TTTTTTATTTT

 

 

US006059576A
United States Patent 55 (114) Patent Number: 6,059,576
Brann [45] Date of Patent: *May 9, 2000
[54] TRAINING AND SAFETY DEVICE, SYSTEM 5,394,888 3/1995 Stone et al. .
AND METHOD TO AID IN PROPER 5,398,697 3/1995 Spielman .
MOVEMENT DURING PHYSICAL ACTIVITY 5,435,321 7/1995 McMillen et al. .
5,462,065 10/1995 Cusimano .
. 5,469,862 11/1995 Kovacevic .
[76] Inventor: yncodore Le Brann. P.O. Box 1897, 5,474,088 12/1995 Zaharkin et al. .
? 5,513,651 5/1996 Cusimano et al. .
[*] Notice: This patent issued on a continued pros- vet eo? v1007 peragallo ,
ecution application filed under 37 CFR 5,715,160 2/1998 PLOCKe secccccccsssssssscessssseseeee 482/902 X
1.53(d), and is subject to the twenty year
patent term provisions of 35 U.S.C. Primary Examiner—Joe H. Cheng
154(a)(2). Attorney, Agent, or Firm—Locke Liddell & Sapp LLP
[21] Appl. No.: 08/976,228 D7] ABSTRACT
[22] Filed: Nov. 21, 1997 An electronic device, system and method to monitor and
, oo train an individual on proper motion during physical move-
[51] Int. Ch? occas A63B 69/00; GO9B 9/00 ment. The system employs an electronic device which tracks
[52] U.S. Ce a cceeeessceesseenee 434/247; 128/782; 600/595; and monitors an individual’s motion through the use of an
601/34; 482/8; 482/901; 340/686.1; 702/101 accelerometer capable of measuring parameters associated
[58] Field of Search .....ccccccccsscsssssesssee 434/118, 247, With the individual’s movement. The device also employs a
434/365; 482/3, 4, 6, 8, 9, 92, 137, 900-903; user-programmable microprocessor which receives,
128/897, 905, 782; 600/301, 502, 587, interprets, stores and responds to data relating to the move-
594, 595; 601/5, 33, 34; 73/379.01, 379.06, ment parameters based on customizable operation
379.08; 340/573.1, 573.7, 686.1, 689; 364/167.12; Parameters, a real-time clock connected to the
702/19, 41, 101, 141, 174 microprocessor, memory for storing the movement data, a
power source, a port for downloading the data from the
[56] References Cited device to other computation or storage devices contained
within the system, and various input and output components.
U.S. PATENT DOCUMENTS The downloadable, self-contained device can be worn at
4,571,682 2/1986 Silverman et al. sscscsseeee 482/903 X _- Various positions along the torso or appendages being moni-
4,665,928 5/1987 Linial et al. . tored depending on the specific physical task being per-
4,911,427 3/1990 Matsumoto et al. vce 482/902 X formed. The device also detects the speed of movements
4,912,638 3/1990 Pratt, jr... .. 482/903 X made while the device is being worn. When a pre-
4,934,694 6/1990 McIntosh oe eeeeeeeeeeeeeee 482/902 X programmed recordable event is recognized, the device
5,042,505 8/1991 Mayer et al. . records the time and date of the occurrence while providing
5,052,375 10/1991 Stark et al. vce eee 482/902 X feedback to the wearer via visual, audible and/or tactile
5,128,655 7/1992 Shore . warnings.
5,348,519 9/1994 Prince et al. wees 482/903 X
5,373,858 12/1994 Rose et al. .
5,375,610 12/1994 LaCourse et al. . 29 Claims, 9 Drawing Sheets

 
Case 6:21-cv-00119-JDK Document 1-2 Filed 03/25/21 Page 2 of 17 PagelID #: 20

U.S. Patent May 9, 2000 Sheet 1 of 9 6,059,576

10

 

 

 

 

 

 

 

 

 

 

 

FIG. 1
Case 6:21-cv-00119-JDK Document 1-2 Filed 03/25/21 Page 3 of17 PagelID#: 21

U.S. Patent May 9, 2000
12
18
FIG. 2A

Sheet 2 of 9

FIG. 2B

6,059,576
Case 6:21-cv-00119-JDK Document 1-2 Filed 03/25/21 Page 4of17 PagelID#: 22

U.S. Patent May 9, 2000 Sheet 3 of 9 6,059,576

 

 

FIG. 2C
Case 6:21-cv-00119-JDK Document 1-2 Filed 03/25/21 Page 5of17 PagelID#: 23

U.S. Patent May 9, 2000

Sheet 4 of 9

6,059,576

12

 

 

20—

 

2) @©@

 

 

FIG. 3

L—28

 
Case 6:21-cv-00119-JDK Document 1-2 Filed 03/25/21 Page 6 of17 PagelID#: 24

6,059,576

Sheet 5 of 9

May 9, 2000

U.S. Patent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8c
AOMNOS
P S14 43IMOd
OF
YSLYSANOD
0S YIMOd
oC ANOWAN
IMOd O/| a
NIOVNVA
AlddNS NAMOd
YOIDIONI oo ¥S af
3LNW 440/NO
INdLNO YOSSSVONd OY OIN
ve
SINdNI YaSN
oF —_
M9019 o¢
YOSNIS
INJWJAOW
ord
AMALIE
49019

 

 

 

 
Case 6:21-cv-00119-JDK Document 1-2 Filed 03/25/21 Page 7 of 17 PagelID#: 25

U.S. Patent

 

 

 

 

 

 

No

 

 

 

 

 

 

May 9, 2000 Sheet 6 of 9 6,059,576
62
60 |
Initialize &
Yes—~] Sanity
No Check
> 0
\
Clear No
eT
84 Motion we—— Yes Not
Count
64
No

    

86

 

Movement?

Yes

V

Past Proper

 
   
 

No movement flag
set?

88

Yes

 

94—~ |

 

Set proper
movement
flag

Go to **

 

 

96

     
 

Past ist
Notice?

Yes

!

FIG. SA

 

98—~]

 

Alarm 1st
Notice.
Rec D/T

 

FIG. 5 LEGEND

 

 

 

J

FIG. SA |FIG. 5B

 

FIG. SC FIG. SD

 

 

 

 
Case 6:21-cv-00119-JDK Document 1-2 Filed 03/25/21 Page 8 of 17 PagelID#: 26

U.S. Patent May 9, 2000 Sheet 7 of 9 6,059,576

 

increment [766

o— No — no motion
counter

 

 

 

78
No No—

68
Yes Yes

\ !

7O— 1] rec. idle
event d/t

 

 

| —— 80

 

tilted alarm

 

 

 

 

 

 

 

 

 

72—| enter idle
mode

 

 

82

<7 Yes ——>
No

 

 

74

Yes

 

FIG. SB
Case 6:21-cv-00119-JDK Document 1-2 Filed 03/25/21 Page 9of17 PagelID#: 27

 

U.S. Patent May 9, 2000 Sheet 8 of 9 6,059,576
“Le
Clear prop.
100—~ | mvmnt flag.
Set ist
notice flag

 

 

 

No

 
    
 

Angle < prop
mymnt?

 

104
Yes A

!

No Alarm next
notice. set
notice flag.

Rec d/t --— 110

 

 

 

 

   
  
   
 

112

 

Was it the

  

 

  

 

Yes
Yes
down- t
loaded?
120 Risk count | — 114

 

 

 

 

 
 

  
   

  

 

 

 

 

 

risk alarm
lock up. :
Rec d/t risk ent 116
ec d/ past limit? No
ie Yes FIG. 5C

 

 
Case 6:21-cv-00119-JDK Document 1-2 Filed 03/25/21 Page 10 of 17 PagelID#: 28

U.S. Patent May 9, 2000 Sheet 9 of 9 6,059,576

r

exit idle
mode rec

 

 

 

 

 

 

clear notice
& prop
movement flags

ogy

Yes 7

108

 

 

  
  
  
 

 

 

  

notice
flags set?

Reset for

3 upright?
| a, No
{

record prop
movement

gg] event d/t

 

 

 

 

 

 

 

 

 

7K

FIG. SD
Case 6:21-cv-00119-JDK Document 1-2 Filed 03/25/21 Page 11o0f17 PagelID#: 29

6,059,576

1

TRAINING AND SAFETY DEVICE, SYSTEM
AND METHOD TO AID IN PROPER
MOVEMENT DURING PHYSICAL ACTIVITY

FIELD OF THE INVENTION

This invention relates to the field of electronic training
and safety devices used to monitor human physical activity.
More specifically, the invention detects, measures, records,
and/or analyzes the time, date, and other data associated
with movement of the device and produces meaningful
feedback regarding the measured movement.

BACKGROUND

It has long been known that improper physical movement,
especially when repeated, can result in injury to a person.
This injury may manifest itself in a wide range of symptoms
anywhere from sore or bruised muscles to chronic, debili-
tating loss of movement. In order to study and better
understand safe human movement which does not result in
injury, a variety of sensing, monitoring, and notification
devices have been created. In general, these devices fall
under the general category of range of motion (ROM)
detectors.

Several such inventions have been patented to measure
the range of motion of various joints of the human body for
both medical studies and industry applications. Typically,
these inventions require that two people simultaneously use
the device: the patient/wearer and the operator of the device.
The purpose of these devices is to quantitatively determine
a range of motion of a human joint in angular degrees as
exemplified by U.S. Pat. Nos. 4,665,928; 5,042,505; and
5,373,858. Although the devices disclosed in these patents
serve the purposes for which they are intended, they do not
warn the device wearer when the wearer is nearing, or has
reached, a potentially dangerous angle of movement.

Another class of ROM devices has attempted to provide
a warning to the wearer through an audible alarm or flashing
light. Typically, these devices activate the alarm when a
predetermined angle of flexion or extension has been
exceeded in order to try and reduce the number of injuries
that can occur as a result of the improper movement.
Because of the general weakness of the human spine and
back muscles, most of these devices are geared toward
detecting improper torso movement while lifting an object.
One such invention described in U.S. Pat. No. 5,128,655
uses a mercury switch set at a predetermined angle to trigger
a counting mechanism in order to count the number of times
the predetermined angle is exceeded during forward bend-
ing. Another such device described in U.S. Pat. No. 5,398,
697 uses a “T” shaped collimated light beam to detect both
forward and lateral bending of the spine. However, these
devices are not convenient to operate and serve to merely
report rather than analyze the information detected.

Training an individual to make proper movements
requires more than just counting the number of times a
predetermined angle is surpassed and warning the wearer of
the incorrect movement. In order to prevent incorrect move-
ment in hopes of reducing injuries, lost man hours, and
workmen’s compensation claims, a device must not only be
able to record the frequency of improper movements, but
also monitor the angular velocity and general tendencies of
the wearer with regard to the unsafe movement habits. The
angular velocity of any physical action affects the stretching
and tautness of the muscle involved in the motion. Thus,
information on angular velocity is important to monitoring
and analyzing improper movement. Finally, the wearer must

10

15

25

30

35

40

45

50

55

60

65

2

also be informed about the tendencies he has regarding his
performance of a specific task. In particular, it is helpful to
know whether improper movements occur more often in the
morning or afternoon.

SUMMARY OF THE INVENTION

According to the present invention, the foregoing and
other objects and advantages are attained by a system which
may be used to monitor and train a wearer during physical
movement. The system employs an electronic device which
tracks and monitors an individual’s motion through the use
of a movement sensor capable of measuring data associated
with the wearer’s movement. The device also employs a
user-programmable microprocessor which receives,
interprets, stores and responds to the movement data based
on customizable operation parameters, a clock connected to
the microprocessor, memory for storing the movement and
analysis data, a power source, a port for downloading the
data from the device to other computation or storage devices
contained within the system, and various input and output
components. The downloadable, self-contained device can
be worn at various positions along the torso or appendages
being monitored depending on the specific physical task
being performed. The device also monitors the speed of the
movements made while the device is being worn. When a
pre-programmed recordable event is recognized, the device
records the time and date of the occurrence while providing
feedback to the wearer via visual, audible and/or tactile
warnings. Periodically, data from the device may be down-
loaded into an associated computer program which analyzes
the data. The program can then format various reports to aid
in recognizing and correcting trends in incorrect physical
movement.

It is, therefore, an object of this invention to provide a user
programmable training and safety device designed to
observe and record the direction and frequency of physical
movement of the wearer.

It is another object of this invention to provide a system
which monitors, records and analyzes the time, date, angle
of movement, and angular velocity of physical movement
for subsequent interpretation.

It is still another object of this invention to monitor
bi-directional movement of the torso about the spine during
a lifting movement.

It is yet another object of this invention to detect and
monitor a series of angles of movement and to visually and
audibly warn the wearer as each angle limit is exceeded
during physical movement.

It is yet another object of this invention to provide a
device to assist in training an individual in proper posture
while executing an identified physical activity.

To achieve these and other objects which will become
readily apparent upon a reading of the attached disclosure
and appended claims, an improved training and safety
device is provided. Additional objects, advantages, and
novel features of the invention will be set forth in part in the
description which follows, and in part will become apparent
to those skilled in the art upon examination of the following,
or may be learned by practice of the invention. The objects
and advantages of the invention may be realized and attained
by means of the instrumentalities and combinations particu-
larly pointed out in the appended claims.

BRIEF DESCRIPTION OF THE DRAWINGS

FIG. 1 is a plan view of the system of the present
invention, including the movement measuring device, the
download device, and the computer.
Case 6:21-cv-00119-JDK Document 1-2 Filed 03/25/21 Page 12 of 17 PagelID#: 30

6,059,576

3

FIG. 2A is a plan view of a wearer showing a possible
location for the movement measuring device in operation.

FIG. 2B is a plan view of a wearer showing another
location for the device during operation.

FIG. 2C is a plan view of a wearer showing the location
of an alternative embodiment of the device of the present
invention.

FIG. 3 is a perspective view of another alternative
embodiment of the self-contained movement measuring
device of the present invention.

FIG. 4 is a block diagram of the movement measuring
device of the present invention.

FIG. 5 is a flowchart of the steps performed by the
microprocessor in operating the movement measuring
device.

DETAILED DESCRIPTION OF THE
PREFERRED EMBODIMENT

Reference is now made to FIG. 1 for a description of a
preferred embodiment of the system 10 of the current
invention. FIG. 1 shows the movement measuring device 12
positioned above a download device 14 connected to a
computer 16. The movement measuring device 12 is
designed to be physically attached to a user whose move-
ments are to be monitored by the system 10. The self-
contained movement measuring device 12 may be worn by
the individual being monitored in a variety of positions
based on the specific movement being observed, the par-
ticular application in which the device is used, and the
convenience of the wearer.

For example, FIG. 2A shows placement of the movement
measuring device 12 on the upper torso of an individual 18.
Placement of the device 12 at this location will allow
monitoring of the flexion and extension of the spinal column
during a lifting activity. Similarly, FIG. 2B shows placement
of the movement measuring device 12 on the waist or hip of
an individual 18. The movement measuring device 12 may
be attached via a clip, Velcro, its own belt, or any other
means known in the art. Placement of the device 12 on the
belt as shown will also permit monitoring of the individual’s
movement during physical activity. In particular, the device
12 can monitor the forward and backward bending of the
spine as well as lateral bending of the spine to aid in correct
bending and lifting tasks. The device 12 is also capable of
measuring the distance the wearer walks and how fast he
walked. FIG. 2C shows another alternative embodiment of
the movement measuring device 12. In this version, the
movement sensor 13 is separate from the remaining com-
ponents 15 of the device 12 and is electronically connected
to the remaining components 15 via a cable 17 or other
commonly used connector. Separating the measurement
sensor 13 from the remaining components 15 in this way
gives additional flexibility in the use of the device 12. The
device 12 operates in the same manner as previously
described; however, the movement sensor 13 can be placed
anywhere on the individual’s body. Again, the specific
application will dictate where the movement sensor 13
should be placed. For example, if a monitored activity
requires repeated arm movement, the sensor 13 may be
placed anywhere along the individual’s arm thereby moni-
toring and recording movement data for the arm.

FIG. 3 shows a more detailed view of the movement
measurement device 12 which forms a crucial part of the
previously described system along with its respective exter-
nal components. The internal components of the movement
measurement device 12 are housed in a casing 20. This

10

15

20

25

30

35

40

45

50

55

60

65

4

casing 20 serves to protect the internal components and is
most commonly made of hard molded plastic, although any
suitable material may be substituted. Externally visible on
the device 12 is at least one visual indicator 22 which is
activated by the device 12 when appropriate. In one pre-
ferred embodiment, the visual indicator 22 is a bi-colored
light emitting diode (LED) which is activated to notify the
wearer when a predetermined angle of motion has been
exceeded. Through different colors and blinking patterns,
the visual indicator 22 signals many different conditions
sensed by the device 12 including when the device 12 is
turned on or off, when each of various angle limits is
exceeded, and when downloading movement data recorded
by the device 12. Alternatively, the visual indicator 22 may
be a liquid crystal display or any other display device on
which a variety of movement information may be shown.
The movement measuring device 12 also contains user
inputs 24. In the preferred embodiment, one user input 24 is
an ON/OFF switch for controlling the operation of the
device 12. Another user input 24 on the device 12 isa MUTE
button which permits the wearer of the device to turn off any
audible indicators. Typically, once an angle limit has been
exceeded, the wearer will be notified through the illumina-
tion of a visual indicator, the sounding of an audible alarm,
vibration of the device 12, or a combination thereof. In the
case of an audible alarm, the MUTE button 24 may be used
to turn off the alarm. Any sounds emitted by the device 12
are created by a speaker (not shown) behind the speaker
cover 26 located in the external casing 20. Finally, the casing
20 contains a removable battery cover 28 over an externally
accessible battery compartment (not shown) which allows
the operator of the device 12 to replace the internal power
source. In the preferred embodiment this power source is a
1.5 volt battery.

Reference is now made to a block diagram in FIG. 4
which shows the major internal components of the move-
ment measuring device 12 and their interconnections. The
device 12 includes a movement sensor 30 which detects
movement and measures associated data such as angle,
speed, and distance. The movement sensor 30 generates
signals corresponding to the measurement data collected. In
a preferred embodiment, the movement sensor 30 is an
accelerometer which is capable of detecting angles of move-
ment in multiple planes as well as the velocity at which the
movement occurs. Alternatively, multiple accelerometers,
each capable of measuring angles of movement in only one
plane, may be oriented within the device 12 so that move-
ment in multiple planes may be detected. Although many
accelerometers are available on the market, the preferred
embodiment uses Part No. AD22217 manufactured by Ana-
log Devices of Norwood, Mass. This component is a low G,
multi-axis accelerometer. The movement sensor 30 is elec-
tronically connected to a microprocessor 32 which receives
the signals generated by the movement sensor 30 for analy-
sis and subsequent processing. The microprocessor 32 not
only analyzes and responds to the movement data signals
from the sensor 30, but also controls the actions of all of the
electronic components of the device 12. In a preferred
embodiment, the microprocessor 32 is a Motorola
MC68HC705C8AEN. It should be noted, however, that
other low power, programmable microprocessors may be
suitable. The microprocessor 32 constantly monitors the
user inputs 34 and acts accordingly. For example, if the
device is turned off, the microprocessor 32 monitors the
ON/OFF user input 36 to detect when the device 12 is turned
back on. Once an “ON” condition is detected, the micro-
processor 32 powers up and runs its internal program. The
Case 6:21-cv-00119-JDK Document 1-2 Filed 03/25/21 Page 13 of 17 PagelID#: 31

6,059,576

5

internal program may be stored within read-only memory
located in the microprocessor itself or in memory (not
shown) located outside the microprocessor 32.

The components of the device 12 receive power from a
power source 38. In a preferred embodiment the power
source 38 is a 1.5 volt DC battery; however, other power
sources, including alternating current, may be used. The
power source 38 is connected to a power converter 40 if
DC-DC or AC-DC conversion is required. In one embodi-
ment the power converter 40 converts the 1.5 volt DC power
supply from the battery to 3.3 volts DC for use with the other
electronic components of the device 12.

Also connected between the power source 38 and the
microprocessor 32 is a conventional power supply manager
42 such as part number ADM706TAR from Analog Devices.
The power supply manager 42 performs several functions. If
a low battery condition exists, the power supply manager 42
reports the problem to the microprocessor 32 so that the
microprocessor 32 may indicate the condition to the user
through one or more output indicators 44. The output
indicators 44 consist of any combination of audible, visual,
or tactile indicators for communicating with the wearer of
the device. Audible indicators range from a single pitched
tone to voice-synthesized messages in English or any for-
eign language. Visual indicators which could be used
include single, monochromatic LEDs, multiple colored
lights, and/or liquid crystal displays. The tactile indicator
used in a preferred embodiment is a conventional vibrator
mechanism which can be detected by the wearer. The power
supply manager 42 also regulates the activity of the power
converter 40 to insure that the proper voltage is constantly
supplied to the device components.

The microprocessor 32 is connected to a clock 46 which
is used as an internal clock for coordinating the functioning
of the microprocessor 32. The clock 46 also serves as a real
time clock to provide date and time information to the
microprocessor 32. The clock 46 may have its own clock
battery 48 or may receive power directly from power source
38.

The microprocessor 32 constantly monitors the move-
ment data received from the movement sensor 30. The
microprocessor 32 analyzes the movement data received
from the sensor 30 and, based on its internal programming,
responds to the data. If a recordable event occurs, the
microprocessor 32 retrieves the date/time stamp from the
clock 46 and records the event information along with the
date/time stamp in memory 50. In a preferred embodiment,
the memory is electrically erasable programmable read-only
memory (EEPROM) so that, in the event the device should
lose power, the information recorded in memory 50 will not
be lost. The device also contains an input/output (I/O) port
52 which is connected to the microprocessor 32. The I/O
port 52 is used to receive and transmit data collected by the
device 12 between the microprocessor 32 and an external
computer (not shown). In a preferred embodiment, the I/O
port 52 is a serial port which includes an RS232 voltage
level converter download board. Movement data stored in
memory 50 can be sent through the I/O port 52 to a
download device. In addition, user-programmable configu-
ration information can be entered by a user via the external
computer and uploaded through the I/O port 52 for use by
microprocessor 32. The configuration information can
encompass an array of information including, but not limited
to, a series of notice levels corresponding to increasing
angles of movement, an event threshold, a reset range for tilt
determination, and a time period for entering idle mode.
Once the device 12 is operating, the microprocessor 32

10

15

20

25

30

35

40

45

50

55

60

65

6

constantly checks to see if the angle movement information
received from the movement sensor 30 indicates that the
wearer has exceeded any of the pre-set notice levels.
Depending on which notice level has been exceeded, the
microprocessor 32 will cause the device 12 to react; 1.e., by
sounding an alarm. In addition, the microprocessor 32 will
obtain the date/time stamp from the clock 46 and store that
information along with the notice level that was exceeded
into memory 50 for later analysis and reporting. Whenever
an alarm is activated by the microprocessor 32, the MUTE
control switch 54 may be used to deactivate the alarm;
however, the corresponding movement data associated with
the activation of the alarm is still recorded in memory 50.
Furthermore, the date and time the MUTE control switch 54
was activated is also recorded by the device 12.

A significant feature of the device 12 of the present
invention is that it gives instant information to the wearer at
the moment of incorrect movement and also records the
information for future reference and analysis. The device 12
monitors a wide variety of “events” and records each event
with a date/time stamp. Many different types of “events”
may be defined to be monitored by the device 12. As
previously stated, any movement which surpasses any iden-
tified angle limit of movement (based on the specific physi-
cal task being accomplished and the range of motion needed
to execute the task properly) is a standard recordable event.
In addition, the device will record when no discernable
movement has occurred for a predetermined amount of time
(idle function), when the wearer has pressed the MUTE
switch in response to an alarm (MUTE function), when the
wearer’s speed of movement exceeds a predefined speed
(quickness function), when the device is turned on or off,
when a low battery warning has been issued, when the
battery is changed, when the device has been tampered with
(such as removing the battery before a low battery condition
has been detected), when the device is tilted outside of a
specified range for a designated period of time, and when the
device has measured a predetermined maximum number of
particular angle limits reached. These functions are further
described hereinbelow.

Whenever an incorrect user movement is sensed by the
device 12, the angular limit notice as programmed by the
user is given only once. Before the device 12 can reset itself
to be able to give that same angle notice on the next incorrect
movement, the device 12 must return to a predetermined
position (usually the upright position). If the device 12 is
maintained outside of its predefined reset range for a des-
ignated period of time after an angle limit has been
exceeded, a “tilt” event will be recorded and an alarm may
be activated. When this situation occurs, the device 12 must
be returned to its defined reset position, or the MUTE button
must be pressed. The device 12 is also programmed to
automatically enter a power saving mode when no motion
has been detected for a given amount of time. This “idle”
function event is recorded by the microprocessor 32 to
indicate that the device is either not being worn or is not
being used properly. The device 12 maintains the minimum
amount of operating power required to detect the next
movement so that, once movement is detected, the device 12
exits the idle mode and records the date and time when the
exit occurred.

The device 12 will record any attempted tampering. In a
preferred embodiment, this event occurs when the battery is
removed before a low battery condition is detected by the
device. The device 12 will also inform the wearer when the
battery is low. In the preferred embodiment, the device 12
has two batteries, a battery which operates the device 12 and
Case 6:21-cv-00119-JDK Document 1-2 Filed 03/25/21 Page 14 of 17 PagelID#: 32

6,059,576

7

an internal time clock battery. The internal clock battery
powers the time clock 46 and aids in other operations of the
device 12 when the voltage drops on the device battery. The
microprocessor 32 and memory 50 do not lose information
when battery power is lost from either battery.

As previously mentioned, the device 12 is completely
user programmable via an external computer. These user
programmed operation parameters are uploaded to the
microprocessor 32 through the download device (not
shown). The user may program the microprocessor 32 with
an array of functions for the device 12 to perform. Primary
among these is the ability to change the angular levels at
which notices will be generated in order to fulfill particular
application needs. In this way, the user may choose the
angular positions at which he wants to be warned when they
are exceeded. In the preferred device, up to three angle limits
may be monitored by the device; however, any number of
angles may be tracked depending upon the application. Each
angle limit can be degree specific or extend over a range of
degrees. When a range is used, the user specifies the starting
and incremental values in degrees. Thus, an angle limit may
be set to occur every five degrees beginning with an initial
angle limit value. The movement sensor 30 used in the
preferred embodiment can measure angles to within plus or
minus 0.5° and as often as 1000 times a second. The most
common use for the angle range limits is when the device 12
is worn on the hip since angle measurements cannot be made
as accurately there. In contrast, when the device 12 is worn
on the upper torso, results can be measured more accurately
and the device 12 can be set to measure each degree of
movement.

As mentioned above, once a wearer of the device 12
exceeds the first defined angle limit, a notice for that limit is
given to the wearer. The notice may be a combination of a
visual warning, a tactile warning, and/or an audible warning.
The microprocessor 32 also stores the specific angle limit
which was exceeded along with the date/time stamp. Upon
exceeding the second defined angle, the wearer is issued a
second notice which may be the same as or different from
the first notice. These different notice characteristics may
include a change in pitch for audible alarms, a difference in
duration for tactile alarms, and/or a blinking, different
colored, or other visual warning.

The “quickness” function of the device 12 measures the
speed of an associated physical movement made by the
wearer and was developed to address the following problem.
In essence, the warning notice due to exceeding a first angle
may be overridden by the warning notice for a second angle,
thus appearing to give only the second notice. The device 12
may be programmed to recognize when this occurs and to
indicate that the associated physical activity was performed
by the wearer with excessive speed. If so programmed, the
device 12 will record both notices, and the microprocessor
32 will record a quickness violation for further analysis and
reporting by the computer. The device 12 may also include
an event threshold function in its programming. This feature
allows the user of the device 12 who has access to the
download capabilities and the analysis software hereinafter
described to determine a maximum number of incorrect
movements (“events”) allowed in a predetermined time
period by event type. In addition, the user may program a
certain response, such as shutting down the device 12
entirely, emitting a special alarm, and/or recording the date
and time each event threshold was met. In a preferred
embodiment, if the device 12 is programmed for shut down
upon reaching the event threshold, the device 12 will require
downloading to the computer 16 and being reset before it

10

15

20

25

30

35

40

45

50

55

60

65

8

can be operated again. This feature serves to alert the
responsible party of a potential problem that must be dealt
with immediately via retraining or any other means the
responsible party deems necessary.

The device 12 also has additional functions and capabili-
ties. Each unit can be assigned to a specific individual,
patient or employee and later reassigned to a different person
through the use of specific identification numbers. In a
preferred embodiment, the device 12 requires a download of
all movement data stored in memory under a previous
identification number before it can be reassigned. Further,
the download information along with the specific user
identification number can be downloaded to the computer 16
only once in order to avoid duplicate records.

As generally described above, the system and device 12
of the present invention have practical application in a
number of situations. They may be used in medical appli-
cations requiring the monitoring of physical movement.
Among such applications is physical therapy which may be
conducted either by the patient in the patient’s home or by
medical professionals in a medical environment. More
significantly, the device and system have application in an
industrial setting, particularly manufacturing, where work-
ers are required to perform repetitive manual tasks. Super-
vising employers can use the device and system to insure
that employees are performing their tasks properly while
minimizing the risk of employee injury.

By virtue of the sophisticated nature of the microproces-
sor 32, the device 12 can fulfill these additional business,
industry and medical needs. Furthermore, wireless capabili-
ties may be added to the device 12 to allow downloading of
information from the device 12 to a computer 16 without the
need for cables or docking stations. In yet another
embodiment, the radio frequency capability may allow the
user to wear minimal hardware (consisting primarily of the
movement sensor) on the body while transmitting the details
of each physical movement to a remote microprocessor 32
for analysis and storage.

Once the data from the device 12 has been downloaded to
the computer 16, software running on the computer 16 is
used to interpret the data and produce a number of reports
and histories. This history information may include, but is
not limited to, the dates and times when the device 12 was
turned on and off; the number, with dates and times, of each
notice given along with the type of notice; the number, date
and time the device 12 reached an event threshold; when,
how long, and how many times the device 12 powered
down; the date and time the device 12 was muted; the date
and time when the battery was changed; the date and time
when the battery was tampered with; and the last time the
device 12 was downloaded. Any of the above-mentioned
predefined reports may be generated; in addition, the user
may program additional reports and histories specific to the
application to be monitored.

FIG. 5 is a flowchart of the steps executed by the
microprocessor 32 in the movement measurement device 12
to recognize and record movement data. Referring to FIG. 5,
when the device 12 is off, the microprocessor 32 constantly
checks for a change in the ON/OFF state 60 by polling the
ON/OFF switch to see if it has been switched to the ON
position. Once the microprocessor 32 detects that the device
12 has been turned on, the microprocessor 32 conducts some
basic initialization and housekeeping functions 62. This may
include checking memory to ensure angle limits have been
entered, verifying that angle limits are increasing in value
(i.e., the second angle limit is not smaller than the first), and
Case 6:21-cv-00119-JDK Document 1-2 Filed 03/25/21 Page 15 of 17 PagelID#: 33

6,059,576

9

initializing internal program parameters. Then the micro-
processor 32 checks to see whether any motion has been
detected 64 by the movement sensor 30. If no motion has
been detected, the microprocessor 32 will increment a
“no-motion” counter 66. The microprocessor 32 then checks
whether the no-motion counter has reached a predefined
number of cycles indicating that the device should power
down. If the requisite number of cycles indicating idle mode
have elapsed, the microprocessor records the idle event
(along with the date and time stamp) in memory, and the
device enters the idle mode 72. Once in idle mode, the
microprocessor repeatedly checks for motion 72. As long as
no motion occurs, the device remains in idle mode. Once
motion is detected, the microprocessor records an event that
the device has exited idle mode (with the corresponding date
and time) 76. The microprocessor then returns to step 64
where it again attempts to detect motion. If the no-motion
counter has not reached the preset limit corresponding to
idle mode, the microprocessor will check to see whether the
device has remained outside of its predefined reset range for
a designated amount of time 78. If not, the microprocessor
reexecutes the cycle for detecting motion 64. If, however,
the microprocessor recognizes a tilt event, an alarm corre-
sponding to a tilt event is activated 80. Once the micropro-
cessor has recognized a tilt event, it repeatedly checks
whether the device has been moved back within its reset
range 82. If it has not, the microprocessor continues to
activate the tilt alarm. Once the device has been returned to
within its reset range, the microprocessor checks again for
motion 64.

Once the microprocessor detects motion in step 64, the
first thing it does is clear the no-motion counter 84. The
microprocessor then checks to see whether it has recorded a
“proper movement” in the past 86. If no proper movement
has occurred, the microprocessor checks whether the proper
movement flag has been set 88. If the proper movement flag
has not been set, the microprocessor returns to its initial
motion checking step 64. If, however, the proper movement
flag has been set, the microprocessor will record the occur-
rence of a proper movement event along with the date/time
stamp 90. The microprocessor then clears all notice and the
proper movement flags in step 92 and returns to the motion
detection step 64. If, on the other hand, the microprocessor
has detected a prior proper movement 86, it so indicates by
setting the proper movement 94. The microprocessor then
checks whether the first angle limit has been exceeded 96. If
this first limit has not yet been exceeded, the microprocessor
returns to the motion detection step 64. If the first angle limit
has been exceeded, the microprocessor activates the appro-
priate alarm and records the event along with the date and
time 98. The microprocessor then clears the proper move-
ment flag and sets the first angle notice flag 100. The
microprocessor then checks whether the device has moved
beyond the next angle limit 102. If not, the microprocessor
checks whether the angle is less than that required to
constitute a proper movement 104. If not, then the micro-
processor continues to check whether the angle of move-
ment is less than a proper movement angle. If the angle is
less than that constituting a proper movement, the micro-
processor triggers a reset flag indicating that the device has
been reset 106. After reset, the microprocessor checks
whether any of the angle limits have been exceeded thereby
setting any of the notice flags 108. If any notice flags have
been set, the microprocessor will perform step 92 to clear all
of the notice flags and reset the proper movement flag. If
none of the notice flags have been set before the device was
reset, the microprocessor will perform step 90 to record a

10

15

20

25

30

35

40

45

50

55

60

65

10

proper movement event along with the date and time. It then
continues processing at step 92.

Once the angle of movement detected exceeds the next
angle limit, the microprocessor will record the correspond-
ing notice event along with the date and time and activate the
appropriate notice alarm in step 110. The microprocessor
then checks if the last movement exceeded the final angle
limit at step 112. If not, then the process returns to step 102
to check for movement beyond the next angle limit. If the
final notice event was detected, then the microprocessor will
increment the event threshold counter by one at step 114 if
this option has been selected by the user. Next, the micro-
processor will check to see whether the event threshold limit
has been reached 116. If not, the microprocessor will per-
form step 104 until the device is reset due to the movement
angle being less than that required for a proper movement.
If the event threshold has been reached, then the micropro-
cessor will record the event threshold, activate the associated
alarm, and shut down the device 118. The microprocessor
will prevent the device from operating any further until its
information has been downloaded 120. Once the stored data
has been downloaded, the microprocessor returns to its
initial motion detection step 64 for further operation.

As previously alluded to herein, the device and system of
the present invention can be used in a wide number of
different applications requiring monitoring and feedback of
physical movement. In particular, the device and system
have various medical applications including rehabilitation
and physical therapy associated with an injured patient. The
movement sensor is simply attached to the appropriate body
part requiring monitoring, and data collection is then com-
menced. Besides providing the operator with instant feed-
back regarding the physical movement being monitored, a
variety of data may be collected from the number of move-
ment repetitions meeting or exceeding a required range to
the determination and tracking of maximum range-of-
motion mobility of an injured patient for later analysis.
While the device and system may be operated by a medical
professional in a supervisory capacity, both are simple
enough to be used by an individual patient alone with
download and analysis by the medical professional at a later
time.

The device also has excellent application to the monitor-
ing and analysis of physical labor performed by employees.
The devices may be passed out to employees having repeti-
tive physical tasks so that proper safety in performing the
tasks, such as lifting, may be practiced. Each device can be
assigned to a particular individual for a specified amount of
time and programmed to monitor that individual’s physical
tasks. After the device is turned in, its collected information
can be downloaded to the system for reporting and analysis
purposes based on specific movement limits and other
operational parameters programmed into the device for the
particular movement being monitored. Improper movements
made by the individual during the time period in question are
identified, and the employee can be notified in order to make
necessary corrections to the way the task is performed in
order to avoid injury resulting from improper movement.
The device can be used again later to ensure that the
employee continues to exercise the movement guidelines as
previously instructed.

The device also has application in the area of sports. For
example, it may be worn by a golfer in order to monitor
torso, waist, shoulder and arm movement during various
drives and putts. The data collected by the device may then
be used as a tool to aid in the analysis and improvement of
the individual’s stroke technique. Use of the device is not
Case 6:21-cv-00119-JDK Document 1-2 Filed 03/25/21 Page 16 of 17 PagelID#: 34

6,059,576

11

limited to golf but may be used for any number of sports,
including football, baseball, basketball, or tennis. And, due
to the unique programmability of the device, it has more
than one application within any single sport. For example, in
baseball, the device and system may be used to improve
technique associated with hitting or with throwing.

Still other objects and advantages of the present invention
will become readily apparent to those skilled in this art from
the detailed description, wherein multiple preferred embodi-
ments of the invention are shown and described, simply by
way of illustration of the best mode contemplated by the
inventor for carrying out the invention. As will be realized,
the invention is capable of other and different embodiments,
and its several details are capable of modifications in various
obvious respects, all without departing from the invention.
Accordingly, the drawings and description are to be regarded
as illustrative in nature, and not as restrictive. Variations in
the description likely to be conceived of by those skilled in
the art still fall within the breadth and scope of the disclosure
of the present invention. The primary import of the present
invention lies in its compact size, ease of use, and detailed
information gathering and reporting features. Its benefits
derive from the versatility of its monitoring capabilities as
well as the specific applications for which it may be used.
Again, it is understood that other applications of the present
invention will be apparent to those skilled in the art upon
reading the preferred embodiments and consideration of the
appended claims.

We claim:

1. A portable, self-contained device for monitoring move-
ment of body parts during physical activity, said device
comprising:

a movement sensor capable of measuring data associated
with unrestrained movement in any direction and gen-
erating signals indicative of said movement;

a power source;

a microprocessor connected to said movement sensor and
to said power source, said microprocessor capable of
receiving, interpreting, storing and responding to said
movement data based on user-defined operational
parameters;

at least one user input connected to said microprocessor
for controlling the operation of said device;

a real-time clock connected to said microprocessor;

memory for storing said movement data; and

an output indicator connected to said microprocessor for
signaling the occurrence of user-defined events;

wherein said movement sensor measures the angle and
velocity of said movement.

2. The device of claim 1 further comprising at least one
input/output port connected to said microprocessor for
downloading said data and uploading said operational
parameters to and from a computer.

3. The device of claim 1 wherein said device is compact
and weighs less than one pound.

4. The device of claim 1 wherein said movement sensor
comprises at least one accelerometer.

5. The device of claim 1 wherein said movement sensor
can simultaneously detect real ttme movement along at least
two orthogonal axes.

6. The device of claim 1 wherein said movement sensor
is housed separately from said microprocessor.

7. The device of claim 1 wherein said monitored body part
movement is torso or limb movement.

8. The device of claim 1 wherein said data measured by
said movement sensor includes the distance of said move-
ment.

10

15

20

25

30

35

40

45

50

55

60

65

12

9. The device of claim 1 wherein said output indicator is
visual.

10. The device of claim 1 wherein said output indicator is
audible.

11. The device of claim 1 wherein said output indicator is
tactile.

12. The device of claim 1 wherein said user input is a
switch.

13. A system to aid in training and safety during physical
activity, said system comprising

a portable, self-contained movement measuring device,

said movement measuring device further comprising

a movement sensor capable of measuring data associ-
ated with unrestrained movement in any direction
and generating signals indicative of said movement;

a power source;

a microprocessor connected to said power source, said
microprocessor capable of receiving, interpreting,
storing and responding to said movement data based
on user-defined operational parameters;

at least one user input connected to said microprocessor
for controlling the operation of said device;

a real-time clock connected to said microprocessor;

memory for storing said movement data;

at least one input/output port connected to said micro-
processor for downloading said data and uploading
said operational parameters; and

an output indicator connected to said microprocessor;

a computer running a program capable of interpreting
and reporting said movement data based on said
operational parameters; and

a download device electronically connected to said
movement measuring device and said computer for
transmitting said movement data and operational
parameters between said movement measuring
device and said computer for analysis, reporting and
operation purposes;

wherein said movement sensor measures the angle and
velocity of said movement.

14. The system of claim 13 wherein said computer is a
personal computer.

15. The system of claim 13 wherein said computer is
connected to a network of other computers.

16. The system of claim 13 wherein said download device
is a physical docking station.

17. The system of claim 13 wherein said download device
is a wireless device.

18. The system of claim 17 wherein said wireless device
uses radio frequency.

19. The system of claim 17 wherein said wireless device
uses infrared light.

20. A method to monitor physical movement of a body
part comprising the steps of:

attaching a portable, self-contained movement measuring

device to said body part for measuring unrestrained

movement in any direction;

measuring data associated with said physical movement;

interpreting said physical movement data based on user-

defined operational parameters and a real-time clock;
and

storing said data in memory.

21. The method of claim 20 wherein said physical move-
ment data includes velocity data of said movement, angle
measurement data taken along at least two orthogonal axes,
and related date and time data.

22. The method of claim 21 further comprising the step of
defining said parameters for a specific physical movement
prior to said interpreting step.
Case 6:21-cv-00119-JDK Document 1-2 Filed 03/25/21 Page 17 of 17 PagelID#: 35

6,059,576

13

23. The method of claim 21 further comprising the step of
downloading said data from said movement measuring
device to a computer for reporting and analysis purposes.

24. The method of claim 21 wherein said interpreting step
comprises teaching an individual how to properly perform
said physical movement.

25. The method of claim 20 wherein said movement
measuring device is an accelerometer.

26. The method of claim 20 further comprising the step of
providing real time feedback regarding said movement.

14

27. The method of claim 26 wherein said physical move-
ment is physical labor.

28. The method of claim 26 wherein said physical move-
ment is an exercise related to medical treatment.

29. The method of claim 26 wherein said physical move-
ment is an exercise to improve technique related to an
athletic skill.
